— Order, Supreme Court, New York County, entered on July 31, 1975, denying appellants’ motion to disqualify respondents’ attorney of record, unanimously affirmed. Appeal from order entered on May 14, 1975 is unanimously dismissed. Respondents shall recover of appellants one bill of $40 costs and disbursements of these appeals. The affidavits submitted at Special Term fail to disclose any sufficient reason to warrant the removal of the subject attorney. Appellants’ claims that said attorney represents divided, adverse or conflicting interests and that his presence in this litigation threatens his confidential relationship with them, *753have not been factually established. The appeal from the earlier order is dismissed as it was superseded by the later order of Special Term granting reargument and adhering to the court’s prior determination. Concur — Stevens, P. J., Kupferman, Capozzoli, Lane and Nunez, JJ.